Citation Nr: 1018998	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation exposure.

2.  Entitlement to service connection for polycythemia, 
claimed as due to ionizing radiation exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
transient ischemic attacks (TIA), claimed as strokes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating action taken by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for 
polycythemia and whether new and material evidence has been 
received to reopen the claim for service connection for 
TIA/strokes are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had exposure to ionizing radiation during 
service.

2.  The preponderance of the evidence demonstrates that the 
Veteran's prostate cancer, which was first shown medically 
many years after service, was not caused by his exposure to 
ionizing radiation in service, and is not otherwise related 
to service.





CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or 
aggravated by military service, nor may it be presumed to 
have incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Service Connection

The Veteran claims he is entitled to service connection for 
prostate cancer, which he contends he developed as a result 
of his exposure to radiation during military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, if a veteran exposed to radiation 
during active service later develops one of the diseases 
listed at 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), a 
rebuttable presumption of service connection arises.  See 38 
C.F.R. §§ 3.307, 3.309.  Second, under 38 C.F.R. § 3.311, 
service connection may be established if a radiation-exposed 
Veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation), if the VA Undersecretary for 
Benefits determines that a relationship, in fact, exists 
between the disease and the veteran's radiation exposure in 
service.  Third, direct service connection may be established 
by competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one of the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non- malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the 
brain and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation exposure in service.  

Factual Background and Analysis - Prostate Cancer 

The basic facts in this case are not in dispute.  The Veteran 
served on active duty from July 1955 to July 1959.  He does 
not claim treatment for prostate cancer in service, and his 
service treatment records (STRs) are negative for treatment 
or diagnosis or symptoms suggestive of it.  However the 
Veteran's service personnel records do show that he completed 
the Nuclear Weaponsman Conversion Course in December 1957.  
These records also include a blank DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation.  The post-
service medical evidence shows the Veteran was diagnosed with 
prostate cancer in 2002.  

Prostate cancer is not among those forms of cancer which may 
be presumptively service-connected under the provisions of 38 
C.F.R. § 3.309.  However, it is a radiogenic disease under 
the provisions of 38 C.F.R. § 3.311 which, in essence, 
concedes the possibility that exposure to ionizing radiation 
may be an etiological factor for its development.  The degree 
to which radiation exposure is a factor to the development of 
a malignancy varies depending on the type of malignancy, the 
amount rate and type of radiation exposure, and other 
relevant risk factors such as age at time of exposure.  
Therefore, the question presented in this case is whether the 
Veteran's presumed level of radiation exposure was sufficient 
to induce his prostate cancer.  

The Veteran's claim was forwarded for appropriate research, 
and in August 2007 the Naval Dosimetry Center responded that 
the Veteran was exposed to ionizing radiation in the U.S. 
Navy between January 1, 1958 and June 30, 1958.  He was 
exposed to 00.075 rem of SDE WB (Shallow Dose Equivalent to 
the Whole Body); 00.000 rem of DDE-Photon (Deep Dose 
Equivalent); and 00.000 rem of DDE-Neutron.

In November 2007, the Director of the VA Compensation and 
Pension (C&P) Service requested an opinion from the VA Under 
Secretary for Health for a determination as to the probable 
relationship between the Veteran's exposure to ionizing 
radiation and the later development of his prostate cancer.  
The Director provided the August 2007 dose estimates from the 
Naval Dosimetry Center as well as the Veteran's in-service 
and post-service history.  The Director noted that the 
Veteran served in the Navy from 1955 to 1959 and was first 
exposed to ionizing radiation while handling weapons on the 
USS Midway.  His service treatment records contain a VA Form 
1141, but no record of exposure.  The Veteran was exposed to 
ionizing radiation from age 23 and developed prostate cancer 
approximately 43 years later.  The Veteran's occupational 
history was unknown, but his father died of bone cancer.  His 
medical history was also significant for diabetes mellitus, 
polycythemia vera, and status post cerebrovascular accidents.



In a memorandum dated November 2007, the VA Chief Public 
Health and Environmental Hazards Officer responded that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
Scientific literature concerning the medical effects of 
ionizing radiation, as well as professional journals were 
cited in the opinion.  The Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the prostate cancer using the shallow dose as 
the organ dose.  

In accordance with the guidance using the NIOSH IREP, the 
cancer model for all male genitalia was used.  Based upon the 
Veteran's estimated range of ionizing radiation exposure 
dosage, it was determined that the probability of this 
exposure resulting in his subsequent prostate cancer was 0.08 
percent.  In light of the above, the physician concluded that 
it is unlikely that the Veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  

In November 2007, the VA's Director of Compensation and 
Pension Service, citing the Naval Dosimetry Center dose 
estimate and the opinion of the Chief Public Health and 
Environmental Hazards Officer, expressed the opinion that 
there was no reasonable possibility that the Veteran's 
prostate cancer resulted from radiation exposure in service.

In this case, the Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran's 
prostate cancer is causally related to his in-service 
exposure to radiation.  The Navy Dosimetry Center determined 
that the Veteran was exposed to ionizing radiation onboard 
the USS Midway and has provided dose estimates, which have 
not been disputed.  The VA Chief of Public Health and 
Environmental Hazards Officer has provided an opinion that it 
is unlikely that the Veteran's particular level of ionizing 
radiation exposure was sufficient to cause the cancer.  This 
opinion was based upon review of the particular facts of this 
case, to include the amount of the Veteran's radiation 
exposure, his duration of exposure, and the elapsed time 
between his exposure and onset of his cancer.  Moreover, this 
opinion was provided by a public health official specifically 
tasked and specialized in evaluating environmental hazard 
risks, to include radiation exposure, and the evidentiary 
record contains no competent medical opinion to the contrary.  

Indeed, there is nothing in the claims file, which would tend 
to establish that the Veteran's claimed prostate cancer is 
related to his military service other than his contentions.  
Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 312 Fed. 
Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  

Though the Veteran's personal belief that his prostate cancer 
is due to his in service radiation exposure, while well-
intentioned, it holds no probative value in this case, as he 
is not shown to possess the requisite medical training and 
expertise to speak to issues of medical causation.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  Here, any lay 
opinion, to the extent it is to be accorded some probative 
value, is far outweighed by the other evidence of record.  
The Board must decide cases such as this in light of sound 
scientific data, and, based upon the record before the Board, 
the claim for service connection for prostate cancer under 38 
C.F.R. § 3.311 must be denied.  

The Board further finds that the preponderance of the 
evidence demonstrates that the Veteran's prostate cancer, 
which was first shown medically many years after his period 
of active service, is not otherwise related to events during 
active service.  

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved. 38 
U.S.C.A. § 5107(b). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a May 2006 letter, the RO informed the Veteran of its duty 
to assist him in substantiating his claims under the VCAA, 
and the effect of this duty upon his claims.  This letter 
also informed him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record, as are 
records confirming the Veteran's in-service occupational 
exposure to ionizing radiation.  Based on development from 
official sources, and review of the Veteran's statements with 
historical military information, the Naval Dosimetry Center 
prepared an assessment of the Veteran's dosage of ionizing 
radiation.  He was then afforded a medical assessment by the 
Chief Public Health and Environmental Hazards Officer of the 
likelihood of a causal link between that in-service radiation 
exposure and his claimed prostate cancer.  On the basis of 
these reports, the Director of the VA Compensation and 
Pension Service provided an opinion as to the relative 
possibility of such a causal link.  The Veteran was informed 
of all this development, and his claim was readjudicated by 
Supplemental Statement of the Case in February 2008. 
Accordingly, the Board finds that there is no basis to find 
that a remand for an examination is required.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for prostate cancer, claimed as due to 
ionizing radiation exposure is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
polycythemia.  He essentially contends that this condition is 
a result of exposure to ionizing radiation in service.  
However, polycythemia is not subject to presumptive service 
connection on the basis of radiation exposure, and the 
alleged circumstances of the Veteran's radiation exposure do 
not qualify as a radiation-risk activity, as that term is 
defined in the statute and regulation.  38 C.F.R. § 3.309(d).  
Moreover, polycythemia is not among the diseases listed as 
"radiogenic diseases" (i.e., one that may be induced by 
radiation exposure) under 38 C.F.R. § 3.311(b).  

However, an August 2008 VA treatment record shows that a 
physician has suggested a possible causal relationship 
between the Veteran's exposure to radiation in service and 
polycythemia.  The physician noted treatment of the Veteran 
many years ago for findings consistent with polycythemia and 
was currently observing him for changes in his peripheral 
blood due to radiation exposure in the Navy.  The physician 
noted that it appeared the Veteran no longer had polycythemia 
because of suspected nuclear overexposure, which may have 
caused cytopenia changes.  He gave a preliminary diagnosis of 
bone marrow dysplasia, probably secondary to excessive 
radiation exposure, with initial polycythemia now probably 
converting to bone marrow hypocellularity.  The examiner also 
noted that findings from an additional laboratory workup were 
not yet available for review.  

The VCAA law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  Given the Veteran's 
presumed radiation exposure and the findings from the VA 
physician, additional development is needed.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO originally denied the Veteran's claim for service 
connection for TIA/strokes in June 1998.  The VA treatment 
records suggest a relationship between the Veteran's strokes 
and polycythemia.  Since the claim for service connection for 
polycythemia is being remanded for additional development, 
the Board will defer consideration of the claim for service 
connection for TIA/strokes at this time. 

Finally, when the Veteran filed his initial claims in 1998, 
he reported receiving treatment at the VA Medical Center in 
St. Cloud.  The earliest VA record in the file is dated in 
2001 and indicates that the Veteran's blood numbers were as 
good as they had been since he had been in the clinic 31/2 
years earlier.  This suggests that VA treatment records 
exist, dated at least in 1998, and efforts must be made to 
obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from the VA Medical Center in St. 
Cloud (a) dated from 1998 to 2001, and 
(b) dated from September 2007 to the 
present. 

2.  After obtaining the VA treatment 
records described above, the AMC/RO 
should forward the claims folder to an 
appropriate VA examiner(s) for review and 
issuance of an opinion as to whether the 
Veteran's claimed polycythemia had its 
onset during service or is in any other 
way causally related to the Veteran's 
service.  Prior to the examination, the 
claims folder must be made available to 
the examiner(s) for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examiner(s) should elicit from the 
Veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner(s) should review the results 
of any testing prior to completing the 
report.  A complete diagnosis should be 
provided.  If no disability is present, 
the examiner should state so.

Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that polycythemia, if diagnosed, had its 
onset during service, or is causally 
related to exposure to ionizing radiation 
in service or is in any other way 
causally related to the Veteran's 
service.  

The opinion should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
If any questions posed cannot be answered 
without resorting to unsupported 
speculation, the examiner should state so 
and discuss why an opinion cannot be 
provided.  

3.  Based on the results of the evidence 
obtained above, the AMC/RO should 
consider whether any further development 
is needed on the petition to reopen the 
claim for service connection for 
TIA/strokes.

4.  Then, readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative an appropriate SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


